REPUBLIC OF ALBANIA CHAMBER OF NOTARIES TIRANA NR. REPNR. P14 KOL NOTARY ACT OF INCORPORATION “Albanian Mines Company” SH.A. JOINT-STOCK COMPANY WITH PRIVATE OFFER On this day, 17 / 10 / 2008, in Tirana, before me, Public Notary,, Member of the Public Notary Chamber inTirana, appeared personally : 1. ENER – ALB PROJECTS shpk, an Albanian limited liabilities company, duly registered in the Commercial Register, National Registration Center, with Unique Number of Identification NIPT K88227301R, date 27.08.2008, with a registered capital of 100.000 ALL, divided into 100 parts, with a registered value of 1000 ALL each, duly represented by Mr.
